ICJ_159_NuclearDisarmament_MHL_PAK_2014-07-10_ORD_01_NA_00_FR.txt.                            INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. PAKISTAN)


                               ORDER OF 10 JULY 2014




                                  2014
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                           (ÎLES MARSHALL c. PAKISTAN)


                          ORDONNANCE DU 10 JUILLET 2014




3 CIJ1068.indb 1                                            16/04/15 13:28

                                                Official citation :
                            Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                             (Marshall Islands v. Pakistan), Order of 10 July 2014,
                                           I.C.J. Reports 2014, p. 471




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                          (Iles Marshall c. Pakistan), ordonnance du 10 juillet 2014,
                                            C.I.J. Recueil 2014, p. 471




                                                                                1068
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071182-1




3 CIJ1068.indb 2                                                                            16/04/15 13:28

                                                        10 JULY 2014

                                                          ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                        (MARSHALL ISLANDS v. PAKISTAN)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                          (ÎLES MARSHALL c. PAKISTAN)




                                                    10 JUILLET 2014

                                                    ORDONNANCE




3 CIJ1068.indb 3                                                       16/04/15 13:28

                                                                                        471




                                COUR INTERNATIONALE DE JUSTICE

                                                                                                  2014
                                                ANNÉE 2014                                      10 juillet
                                                                                               Rôle général
                                                                                                 no 159
                                                10 juillet 2014

            OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                    CONCERNANT LA CESSATION
               DE LA COURSE AUX ARMES NUCLÉAIRES
                  ET LE DÉSARMEMENT NUCLÉAIRE
                                    (ÎLES MARSHALL c. PAKISTAN)




                                              ORDONNANCE


                     Le président de la Cour internationale de Justice,
                    Vu l’article 48 du Statut de la Cour et les articles 44, paragraphes 1
                 et 4, 48 et 79, paragraphes 2 et 3, de son Règlement,
                    Vu la requête enregistrée au Greffe de la Cour le 24 avril 2014, par
                 laquelle la République des Iles Marshall a introduit une instance contre la
                 République islamique du Pakistan à raison de manquements allégués aux
                 obligations concernant la cessation de la course aux armes nucléaires à
                 une date rapprochée et le désarmement nucléaire ;
                    Considérant que, le jour même du dépôt de la requête, un exemplaire
                 original de celle‑ci a été transmis au Pakistan ;
                    Considérant que, dans leur requête, les Iles Marshall entendent fonder
                 la compétence de la Cour sur les déclarations faites par les deux Parties
                 conformément à l’article 36, paragraphe 2, du Statut ;
                    Considérant que, dans leur requête, les Iles Marshall ont désigné
                 comme coagents aux fins de l’affaire S. Exc. M. Tony A. deBrum et
                 M. Phon van den Biesen ; et que le Pakistan a désigné comme coagents
                 S. Exc. M. Moazzam Ahmad Khan et M. Ahmer Bilal Soofi ;
                    Considérant que, par une note verbale datée du 10 juin 2014 et reçue au

                                                                                          4




3 CIJ1068.indb 137                                                                                   16/04/15 13:28

                       armes nucléaires et désarmement (ordonnance 10 VII 14)               472

                 Greffe le même jour, l’ambassade du Pakistan au Royaume des Pays‑Bas
                 a expliqué que, « en raison de certains événements survenus au Pakistan,
                 [elle] n’a[vait] pu recevoir les dernières instructions » aux fins de la réu-
                 nion que le président de la Cour avait prévu de tenir avec les représen-
                 tants des Parties le 11 juin 2014, et a demandé à celui‑ci de reporter cette
                 réunion « à une date ultérieure, en juillet 2014 ou après » ; et que le pré-
                 sident a reporté ladite réunion au 9 juillet 2014 ;
                    Considérant que, par une lettre datée du 9 juillet 2014 et reçue au
                 Greffe le même jour, S. Exc. M. Moazzam Ahmad Khan, coagent du
                 Pakistan, a transmis à la Cour une note verbale, également datée du
                 9 juillet 2014, par laquelle le Gouvernement pakistanais indiquait notam-
                 ment que, « [a]près mûre réflexion, le Pakistan [était] d’avis que la Cour
                 internationale de Justice n’[avait] pas compétence … et consid[érait] la
                 requête [susmentionnée] comme irrecevable », et priait la Cour de « rejeter
                 in limine ladite requête » ; et que cette communication a immédiatement
                 été transmise aux Iles Marshall par le greffier ;
                    Considérant que, au cours de la réunion que le président de la Cour a
                 tenue, conformément à l’article 31 du Règlement, avec les représentants
                 des Parties, plus tard dans la journée du 9 juillet 2014, ceux‑ci ont exposé
                 les vues de leurs gouvernements respectifs quant aux questions de procé-
                 dure en l’espèce, à la lumière, en particulier, de la note verbale susmen-
                 tionnée en date du 9 juillet 2014 ;
                    Considérant que, en application de l’article 79, paragraphe 2, du Règle-
                 ment, il appert que, compte tenu des vues exprimées par les Parties, il
                 est nécessaire de régler en premier lieu les questions de la compétence
                 de la Cour et de la recevabilité de la requête, et qu’en conséquence il
                 doit être statué séparément, avant toute procédure sur le fond, sur ces
                 questions ;
                    Considérant qu’il échet à la Cour d’être informée de tous les moyens de
                 fait et de droit sur lesquels les Parties se fondent en ce qui concerne sa
                 compétence et la recevabilité de la requête ;
                    Décide que les pièces de la procédure écrite porteront d’abord sur les
                 questions de la compétence de la Cour et de la recevabilité de la requête ;

                   Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                 pièces :
                   Pour le mémoire de la République des Iles Marshall, le 12 janvier 2015 ;
                 
                   Pour le contre‑mémoire de la République islamique du Pakistan, le
                 17 juillet 2015 ;
                   Réserve la suite de la procédure.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le dix juillet deux mille quatorze, en trois exemplaires,

                                                                                              5




3 CIJ1068.indb 139                                                                                 16/04/15 13:28

                       armes nucléaires et désarmement (ordonnance 10 VII 14)            473

                 dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                 mis respectivement au Gouvernement de la République des Iles Marshall
                 et au Gouvernement de la République islamique du Pakistan.


                                                                        Le président,
                                                                 (Signé) Peter Tomka.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                                                                                           6




3 CIJ1068.indb 141                                                                              16/04/15 13:28

3 CIJ1068.indb 143   16/04/15 13:28

